                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                                           cASE ~uMB~.x
                                                         PLAINTIFF,                         MJ 18-03297
                                     v.
   Stanley Jordan,
                                                                                 ORDER FOR CONTRIBUTION
                                                                                 TOWARDS ATTORNEY'S FEES
                                                    DE~~.:~U,~N~.(s).                18 U.S.C.§ 3006A(~

     On                 12/14/2018             defendant                               Stanley Jordan
          submitted a financial affidavit in support of defendant's request for appointment of counsel without payment of
          fees. After review of the affidavit, the court finds that the defendant has the present ability to make a contribution
          towards his/her attorney's fees.
          did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution,the Court hereby appoints                          Stephanie Ames
as counsel. for the defendant
        until further notice.
    ~ for these proceedings only.

     The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
     ~ A total sum cif$ 250
        ~ due not later than immediately
          Q due in monthly payments of$                                      beginning
          Monthly payments of$                                           to commence nn
          and to continue until fina      isposition n t is case.

          Other Defendant must pay $250 per each appearance, for any future representation.

        All cashier's checks and/or money orders must be made payable to: CLERK,U.S. DISTRICT COURT and. mailed
to: United Stakes District Court, Central District of California, 255 East Temple Street, Suite TS-134, Los Angeles,
California 900.12, Attn: Fiscal Section. Your Hanle and case number must be included on the cashier's check or Tnoney
arder.
        This order is subject to reconsideration by the Court. The defendant is advised that he/she maybe required, based
upon his/her the~i present ability, to contribute a greater or lesser amount of money for attorney's fees upon
reconsideration by the Court.                                             -tie..r ~ _~                  ,,,

     L)ecember 14, 2018
     Dated                                                          Steve Kim, United States Magistrate Judge
cc: Clerk's Office, Fiscal Section
                    _~
    CJA
    FPD
    PSA


CR-26 (05/1.8)                            ORDER FOR CONTRIBUTION TOWARDS ATTORNEI'S FEES
